Mahoney, P. J.
(concurring in part and dissenting in part). We concur with the majority except insofar as it concludes that the Commission lacked authority to impose the noise complaint and research program conditions. Before discussing these conditions, however, it must be noted that the so-called "partial certificates” issued by the Commission during the various stages of the hearing on PASNY’s application for a certificate of environmental compatibility and public need present a substantial issue which has been raised in the past.1 While a resolution of this issue would not affect the validity of the Commission’s final order, which is the subject of these proceedings, we are of the view that the issue should be addressed at this time in order to clarify the Commission’s powers under article 7 of the Public Service Law and provide guidance for future proceedings.
In enacting article 7 of the Public Service Law, entitled Siting of Major Utility Transmission Facilities, the Legislature found, inter alia, "that present practices, proceedings and laws relating to the location of such utility facilities may be inadequate to protect environmental values, and take into account the total cost to society of such facilities, and have resulted in delays in new construction and increases in costs which are eventually passed on to the people of the state in the form of higher utility rates and the possible threat of the inability of the public and investor-owned utilities to meet the needs of the people of the state for economic and reliable utility services” (L 1970, ch 272, § 1). Accordingly, the purpose of *382article 7 was declared to be "to provide a forum for the expeditious resolution of all matters concerning the location of electric and gas transmission facilities presently under the jurisdiction of multiple state and local agencies including the courts of the state, and all matters of state and local law, in a single proceeding to which access will be open to citizens, groups, municipalities and other public agencies to enable them to participate in these decisions” (id.). In contrast to this simplistic procedure envisioned by the Legislature, a review of the background regarding the proposed facility at issue here, which is summarized in Matter of Simonds v Power Auth. of State of N. Y. (64 AD2d 746, supra), reveals a multifaceted proceeding requiring numerous hearings, punctuated by several interim orders or "partial certificates” issued by the Commission which prompted a number of lawsuits. Now, some five years after the initial application, the Commission’s opinion and order granting a certificate of environmental compatibility and public need for the proposed facility to the Power Authority of the State of New York (PASNY) has been issued by the Commission, resulting in the proceedings which are now before us. While the complexity and novelty of the technology and environmental impact of 765 kV electric transmission lines, as proposed by PASNY, coupled with the impact of inflation on equipment and construction costs, may have provided the Commission with a basis in reason for issuing interim orders authorizing site clearance, construction of access roads and erection of support structures and conductors during the pendency of hearings on the health and safety aspects of 765 kV transmission lines, we believe that such interim orders are not authorized by article 7.
The procedure before the Commission mandated by article 7 was succinctly outlined by Mr. Justice Benjamin in County of Orange v Public Serv. Comm. of State of N. Y. (39 AD2d 311, affd 31 NY2d 843) and need not be repeated here. In our view, the key requirements are those contained in sections 121 and 126 of the Public Service Law. Section 121 precludes the commencement of construction prior to the issuance of a certificate of environmental compatibility and public need, and pursuant to subdivision 1 of section 126, the certificate may not be issued unless the Commission makes findings as to certain matters, including the basis of need for the facility and the nature of the probable environmental impact. Where, as here, PASNY is the applicant, its determination of neces*383sity pursuant to section 1005 of the Public Authorities Law is conclusive on the Commission (Public Service Law, § 126, subd 1, par [g]), but this does not obviate the requirement of the remaining findings, particularly those relating to environmental impact, as conditions precedent to the issuance of the certificate. In order for the statutory purposes to be fulfilled, the Commission must develop a comprehensive record on the environmental impact of the line to be certified (Tyminski v Public Serv. Comm. of State of N. Y., 38 NY2d 156, 160), and since the Commission’s interim orders were issued prior to the completion of the hearings on the health and safety aspects of the proposed facility, this requirement clearly had not been met. It necessarily follows that findings as to the environmental impact of the proposed facility were not complete and, accordingly, a certificate could not have been granted (Public Service Law, § 126, subd 1) and construction could not have been commenced (Public Service Law, § 121, subd 1).
The Commission’s actions cannot be justified upon the theory that since the Commission had conceded that approval of the lines at some voltage would not be denied, the interim orders, in essence, granted the certificate "upon such terms, conditions, limitations or modifications of the construction or operation of the facility as the commission may deem appropriate” as authorized by subdivision 1 of section 126. In Opinion No. 76-12, granting construction authorization on June 30, 1976, the Commission explained "we are here preserving fully our opportunity to take all precautions on grounds of health and safety as the completed Common Hearings will demonstrate to be necessary”, thereby conceding that it did not yet know what conditions it would impose. A conclusion that subdivision 1 of section 126 authorizes the Commission to issue a certificate upon the condition that it will later impose conditions it deems appropriate is a fiction which cannot be tolerated and would be in direct conflict with the stated legislative purpose of article 7.
County of Orange v Public Serv. Comm. of State of N. Y. (supra) does not support the Commission’s interim orders. There, the court approved the Commission’s decision to certify the north-south leg of a proposed transmission facility while severing the east-west leg and remanding for a rehearing. With respect to the north-south leg, the Commission had made findings as to need, environmental impact and other matters required by subdivision 1 of section 126 which the court *384reviewed and sustained. Accordingly, County of Orange must be read as authorizing certification of geographical segments of a proposed facility where appropriate, but only if the Commission has made all of the findings required by subdivision 1 of section 126 with respect to the segment to be certified.
Finally, the conclusion that under certain circumstances the Commission may issue interim orders authorizing construction of a proposed facility prior to the issuance of the final order granting or denying the certificate not only is contrary to the express language of the statute as discussed above, but also ignores the possibility of having a facility constructed before there can be any judicial review of the Commission’s determinations on such issues as whether the location and routing of the transmission line are compatible with the requirement that the facility represent the minimum adverse environmental impact (see Public Service Law, § 126, subd 1, par [a]). With the facility already constructed, judicial review of the Commission’s determination on such an issue after the final order granting the certificate would be academic; a result clearly not intended by article 7. The distinction between "any order” and the "final order” in section 128 of the Public Service Law simply recognizes the authority of the Commission to issue orders relative to the procedural aspects of the hearing upon an application for a certificate and cannot be read as allowing the Commission to authorize construction of a facility prior to the issuance of the final order granting or denying the certificate contrary to the requirements of subdivision 1 of section 121 of the Public Service Law.
As to the noise complaint condition, we are of the view that the majority’s interjection of the common-law tort of nuisance has obscured the two real issues, i.e., whether the Commission may impose a condition seeking to minimize the possibility of harmful effects from the noise generated by the facility and, if so, whether the particular condition herein is reasonably related to that purpose. As noted by the majority, the Commission is empowered to grant or deny an application as filed or to grant it "upon such terms, conditions, limitations or modifications of the construction or operation of the facility as the commission may deem appropriate” (Public Service Law, § 126, subd 1), and conditions which seek to minimize the impact of the facility on the environment fall within this broad delegation of discretionary power (see Matter of Niag*385ara Mohawk Power Corp. v Public Serv. Comm. of State of N. Y., 54 AD2d 225, 227). Clearly, harmful effects from noise generated by a facility are a component of its environmental impact and, accordingly, the first issue must be answered in the affirmative.
As to the second issue, the Commission found that during foul weather the noise level of the lines inside homes located within 600 feet of the centerline will be above what it found to be the preferred level for bedrooms. This conclusion is supported by the testimony of staff witness Dr. Kryter as to the noise range for sleep interference, and PASNY’s own witness admitted that the level chosen by the Commission "has often been recommended for bedrooms by acoustical consultants.” Accordingly, the Commission imposed a condition which requires PASNY to report all noise complaints to the Commission and to attempt to resolve all such complaints and further provides that if the complainant’s home is located within 600 feet of the facility’s centerline and the complaint cannot otherwise be resolved, the Commission can require PASNY to move or offer to purchase the home. We find this rather unique condition an eminently reasonable mechanism for dealing with the possibility of audible noise complaints, particularly since this State has had no previous operational experience with high voltage transmission lines of this magnitude.
The evidence regarding the noise generated by the facility does not support a finding that the health and safety of occupants of homes located outside the proposed right of way would definitely be adversely affected by the noise and, thus, the Commission would not have been justified in widening the right of way on the basis of noise. On the other hand, the evidence does establish that under certain circumstances the noise level within 600 feet of the centerline will be above the preferred level for bedrooms and will, therefore, disrupt the sleep of some people within those limits. Accordingly, the Commission was amply justified in taking some steps to minimize the impact,2 and since the degree of that impact will *386vary for each individual exposed to that noise level, the Commission’s decision to proceed on a case-by-case basis is neither arbitrary nor capricious.
The majority’s suggestion that the noise complaint condition authorizes the Commission to act on a complaint, regardless of the noise level, ignores the Commission’s use of 35 dB (A) as the preferred noise level for bedrooms. Logic dictates that any noise level less than 35 dB (A) would not trigger the Commission’s intervention. The further suggestion by the majority that the Commission lacks the authority to compel PASNY to purchase property is diametrically opposed to its affirmance of the right of way condition which requires PASNY to acquire permanent and temporary rights over thousands of acres.
With regard to the research program condition, we are of the view that a utility which proposes to employ technological advances in the transmission of electricity should share in the cost of ascertaining fully the health and safety impact on the public, particularly where, as here, the Commission finds that while conclusive data is absent, there are unrefuted inferences of possible biological effects. The research program is aimed at ascertaining the nature and probability of these effects and to minimize the risks involved. Accordingly, this condition falls within the broad delegation of discretionary power contained in subdivision 1 of section 126 of the Public Service Law.
The majority concedes that pursuant to subdivision 4 of section 18-a of the Public Service Law the cost of such a research program conducted prior to certification could be assessed against PASNY as a cost of the investigation of its request to establish the facility, but concludes that the statute must be construed literally so as to prohibit such an assessment after certification. Such a literal construction would unduly restrict the Commission in its exercise of the discretionary powers delegated to it by article 7 of the Public Service Law. Pursuant to those powers, the Commission could have denied certification pending conclusive evidence rebutting the inferences of possible health and safety risks of 765 kV transmission lines and, as noted above, the cost of obtaining such evidence would have been borne by PASNY. Instead, the Commission chose to grant certification with certain conditions aimed at minimizing the possible risks and a further condition requiring PASNY to contribute toward a research program to study the biological effects of the facility. Logic impels us to conclude that such a choice was within the *387Commission’s powers. As with the other conditions, the research program condition constitutes a reasonable approach to the balancing of the need and desirability of the proposed facility, together with the cost of further delays in construction, against the necessity of minimizing the environmental impact of the facility, including its effect on the health and safety of the public. Such a balancing is precisely what the Legislature intended when it enacted article 7 of the Public Service Law.
Sweeney and Main, JJ., concur with Greenblott, J.; Mahoney, P. J., and Kane, J., concur in part and dissent in part in an opinion by Mahoney, P. J.
In Proceeding No. 1, order affirmed, without costs; in Proceeding No. 2, determination confirmed and petition dismissed, without costs; and in Proceeding No. 3, determination modified by annulling paragraphs 2(c) (as amended by the Commission’s October 13, 1978 order) and 2(d) of the Commission’s order in Opinion No. 78-13, issued June 19, 1978, and, as modified, confirmed, without costs.

. In Matter of Upset v Public Serv. Comm. (57 AD2d 208) the petitioner commenced a proceeding pursuant to section 128 of the Public Service Law challenging the Commission’s power to issue interim orders authorizing site clearance, construction of access roads and erection of support structures and conductors, but this court held that the procedures contained in section 128 were limited to review of the final order granting or denying a certificate of environmental compatibility and public need. In Matter of Simonds v Power Auth. of State of N. Y. (64 AD2d 746) the petitioners commenced an article 78 proceeding, relying upon certain language in Upset (supra, p 211), seeking to prohibit PASNY from further construction before the issuance of a certificate of environmental compatibility and public need. The appeal from so much of Special Term’s judgment as enjoined PASNY from further construction was rendered moot by the Commission’s order, dated June 19, 1978, which granted, upon certain conditions, the required certificate.


. By annulling the noise complaint condition, the majority’s holding leaves homeowners and occupants within 600 feet of the centerline unprotected despite the fact that the Commission’s underlying finding regarding sleep disruption remains undisturbed. Even assuming the validity of the majority’s reasoning as to the noise complaint condition, the matter should, at the very least, be remanded to the Commission for further consideration as to a more appropriate condition.